Exhibit [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 In the office of Document Number Carson City, Nevada 89701-4520 20090741325-23 (775) 684 5708 ROSS MILLER Filing Date and Time Website:www.nvsos.gov Ross Miller 10/15/20099:00 AM Secretary of State Entity Number State of Nevada E0546892009-7 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation: SURNA INC. 2. Resident Agent X Commercial Registered Agent: National Registered Agents Inc. of NV for Service of Process: Name (check only one box) Non Commercial Registered AgentOR Office of Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered AgentORName of Title of Office or Other Position with Entity 1000 East William Street, Suite 204 Carson City Nevada 89701 Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation Number of shares Par value Number of shares is authorized to issue) with par value: 200,000,000 per share:$ 0.00001 without par value: None 4. Name and Addresses 1. Richard G. Clarke of the Board of Name Directors/Trustees: #1524 Prince’s Bldg., 10 Chater Road, Central Hong Kong CN None (each director/Trustee must Street Address City State Zip Code be a natural person at least 2. 18 years of age; attach Name additional page if more than two directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) To engage in any lawful business activity. 6. Names, Address Conrad C. Lysiak CONRAD C. LYSIAK and Signature of Name Signature Incorporator: 601 West First Avenue, Suite 903 Spokane WA 99201 (attach additional page Address City State Zip Code if more than one incorporator) 7. Certificate ofAcceptance of Appointment of Resident Agent: Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees. SURNA INC. ADDITIONAL ARTICLES Section 1. Capital Stock The aggregate number of shares that the Corporation will have authority to issue is
